



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Gichuru v. Smith,









2012 BCCA 20




Date: 20120113

Docket: CA037946

Between:

Mokua Gichuru

Appellant

(Plaintiff)

And

Howard Smith and Howard Smith Personal
Law Corporation, both doing business as Howard Smith & Company

Respondents

(Defendants)




Before:



The
  Honourable Madam Justice Newbury





The
  Honourable Madam Justice Bennett





The
  Honourable Madam Justice Garson




On appeal from the Supreme Court of
British Columbia, (
Gichuru v. Smith

2010 BCSC 234, New Westminster
Registry, Docket S123626)




Acting on
  his own behalf:



M. Gichuru





Counsel for
  the Respondents:



V. Milne

K. Paul





Place and
  Date of Hearing:



Vancouver, British Columbia

June 18, 2010





Written
  Submissions Received:



November 3, 8 & 16, 2011





Place and
  Date of Judgment:



Vancouver, British Columbia

January 13, 2012






Written
  Reasons by:





The
  Honourable Madam Justice Newbury





Concurred
  in by:





The
  Honourable Madam Justice Bennett

The
  Honourable Madam Justice Garson








Reasons for Judgment of the Honourable
Madam Justice Newbury:

[1]

The division that heard the appeal in this matter have had an
opportunity to review counsels most recent submissions made in response to Ms.
Jordans letter to counsel of October 27, 2011. We are  of the view that
the form of draft order is appropriate, with the exceptions that :

(a)

The third paragraph
on the second page should read:

AND
THIS COURT FURTHER ORDERS that the lump sum costs award is set aside and that
an award of party and party costs in any event of the cause, to be assessed and
paid in the usual way, be substituted therefor;

(b)

The penultimate
paragraph should read:

AND THIS COURT FURTHER ORDERS that the
respondents return forthwith to the Appellant the $1800  paid previously
to the Respondents.

[2]

The division wishes also to clarify that our intention was that counsel
for the respondents was to repay the $1800 immediately to Mr. Gichuru, without attempting
to set-off any other amount to which the respondents might become entitled in
respect of costs.  Accordingly, the amount remaining set off or unpaid is
now to be paid to Mr. Gichuru.

The Honourable Madam Justice Newbury

I Agree:

The
Honourable Madam Justice Bennett

I Agree:

The Honourable Madam Justice Garson


